EXHIBIT 10.2
 
 
[logo.jpg]
 
 
Live Current Media Closes Convertible Note Offering to Restructure Cash
 Distributions to Certain Auctomatic Shareholders


VANCOUVER, BC – August 20, 2009 – Live Current Media Inc. (OTCBB:LIVC), a media
company built around content and e-commerce destinations, announced today that
on August 17, 2009, it closed a convertible note offering with certain former
shareholders of Entity, Inc. (“Auctomatic”), which restructures the amounts owed
to such shareholders under the Agreement and Plan of Merger dated March 25, 2008
(“Merger Agreement”) between Live Current and the shareholders of Auctomatic
(the “Auctomatic Shareholders”).


Pursuant to the Merger Agreement and in consideration for 100% of the
outstanding shares of Auctomatic, the Auctomatic Shareholders were entitled to
receive, among other things, cash consideration (the “Distribution Cash”) in the
amount of $800,000 on May 22, 2009.  Live Current reached an agreement with
certain of the Auctomatic Shareholders, collectively entitled to receive
$424,934.40 of the Distribution Cash, to accept convertible promissory notes
(the "Notes") in lieu of the cash payment.  The Notes are in the aggregate
principal amount of $424,934.40 and are convertible into shares of common stock
of Live Current at any time prior to the maturity of the Notes at a price per
share equal to $0.25.  The Notes will be due and payable on May 22, 2010 and
carry interest at the rate of ten percent (10%) per annum, with such interest
beginning to accrue effective May 22, 2009. Interest under the Notes is payable
quarterly in arrears. The Notes may be prepaid by Live Current at any time.  The
issuance date of the Notes is August 17, 2009.


Although the Notes were offered to all of the Auctomatic Shareholders, certain
Auctomatic Shareholders entitled to receive an aggregate of $375,065.60 of the
Distribution Cash did not accept the offer and such cash payments remain subject
to payment under the Merger Agreement.


About Live Current Media Inc.


Live Current builds, owns and operates some of the most powerful and engaging
content and commerce destinations on the Internet, such as www.perfume.com and
www.cricket.com. Through subject-specific DestinationHubs™, Live Current
properties connect people to each other and to the information, brands, and
products they are passionate about. Live Current has headquarters in Vancouver,
Canada with a location in Seattle, WA and is publicly traded on the OTCBB
(LIVC). For more information, visit www.livecurrent.com.


All statements in this press release that are not statements of historical fact
are forward-looking statements, including the impact of a restatement of the
Company’s financial results, the timeline respecting the restatement, any
potential impacts on disclosure controls and procedures or internal control over
financial reporting, any projections of earnings, revenue, cash or other
financial items, any statements of the plans, strategies, objectives and goals
of management for future operations, any statements regarding future economic
conditions or performance, statements of belief and any statements of
assumptions underlying any of the foregoing.  These statements are based on
expectations and assumptions as of the date of this press release and are
subject to numerous risks and uncertainties, which could cause actual results to
differ materially from those described in the forward-looking statements.  These
risks and uncertainties include, but are not limited to, the Company’s ongoing
investigations regarding a restatement of the Company’s financial results, and
other factors.  Except as required by law, Live Current Media Inc. assumes no
obligation to update these forward-looking statements to reflect future events
or actual outcomes and does not intend to do so.


Contact:


Live Current
Andrea Laird
Investor Relations Contact
604-453-4870 or 1-866-898-4354
andrea@livecurrent.com

